Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.1 Page 1 of 10

 

AUSA: Andrew Piceck Telephone: (313) 226-9652
AQ SI (Rev. LI/LD) Criminal Complaint Special Agent: Candace A. Booth Telephone: (602) 803-4068
—— UNITED STATES DISTRICT COURT a
for the

Eastern District of Michigan

United States of America

 

Vv.
Ricardo Mitchell Case: 2:19-mj-30548
Assigned To : Unassigned
Assign. Date : 10/16/2019
Description: SEALED MATTER (NA)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 2018 in the county of Wayne in the
Eastem District of Michigan , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922()) Possession of a stolen firearm

This criminal complaint is based on these facts:

See Attached Affidavit

[_] Continued on the attached sheet.

 

Complainant's signature

Candace A. Booth, Special Agent, ATF
Printed name and title

Sworn io before me and signed in my presence. ae KD
G

Hate: 10/16/2019 Judge's signature

 

City and state: Detroit, M] Honorable David R. Grand
Printed name and title
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.2 Page 2 of 10

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Candace Booth, being duly sworn, do hereby state the following:

INTRODUCTION

1. Iam a Special Agent with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) assigned to the Ann Arbor Field Office. I have worked for the
ATF for approximately ten years. Prior to ATF, I worked for the United States
Border Patrol as a Patrol Agent for approximately two years. I] have been involved
in numerous firearm and narcotics investigations and have been the affiant on
numerous federal search warrants and federal criminal complaints. 1 have had
training at the Federal Law Enforcement Training Center (FLETC) in the Criminal
Investigator Training Program and ATF Special Agent Basic Training.

2. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents, officers, and
witnesses. This affidavit is intended to show merely that there is sufficient probable
cause for the requested warrant and does not set forth all of my knowledge in this
matter.

3. ATF, in conjunction with Michigan State Police (MSP), is conducting
an ongoing investigation of Ricardo MITCHELL. Based on the facts set forth

below, there is probable cause to believe that, in or about November 2018, in the
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.3 Page 3 of 10

Eastern District of Michigan, MITCHELL possessed a firearm, said firearm having
travelled in interstate commerce, that MITCHELL knew, or had reasonable cause
to believe, had been stolen, all in violation of 18 U.S.C. § 922(j) —possession of
stolen firearm.
BACKGROUND ON IDENTITY THEFT AND FRAUD

4, Through training and experience, I know that individuals can obtain
access device information — e.g., credit card numbers- using numerous illegal
methods and then use that information to make fraudulent purchases. One such
method includes the use of the so called dark web to trade or purchase information,
including credit/debit card information, billing addresses, and other personal
identifying information (PII). Once an individual has obtained another individual’s
access device information and/or PII, they can utilize the information to purchase
goods online, often with some level of anonymity.

BACKGROUND ON ONLINE PURCHASES OF FIREARMS

5. There are a variety of Federal Firearm Licensees (FFL) that specialize
or primarily operate online. The procedure for purchasing a firearm legally from
an out of state/online FFL requires the customer to utilize a “local” FFL within the
purchaser’s home state, to complete the transfer. A firearm cannot be mailed
directly to the purchaser’s from out of state; instead, the online FFL sends the

firearm to a local FFL. The local FFL then completes the actual transfer of the
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.4 Page 4 of 10

firearm, which includes the completion of an ATF Form 4473 (Firearms
Transaction Record).

6. The Form 4473 is a standardized form that is used to document a
firearm’s transfer, determine if the individual is prohibited from receiving a
firearm, and verify that the individual is the “actual” transferee/buyer. In other
words, if the online FFL is in another state, it is not the online FFL’s responsibility
to verify the purchaser’s identity or ability to purchase a firearm. The local FFL
completes the transfer and verifies the requisite information, including by
confirming the transferee’s identity by reviewing his/her government issued
identification.

PROBABLE CAUSE

7. Law Enforcement is investigating a series of firearm purchases from
online FFLs using unauthorized credit card information and subsequent transfer of
the firearms via local FFLs to individuals in the Eastern District of Michigan.

8. As reflected below, Ricardo MITCHELL has received at least one
firearm later determined to have been fraudulently purchased from an online FFL.
MITCHELL’S name has also been associated with attempts to purchase several
additional firearms from online FFLs in fraudulent transactions, which were
cancelled prior to the transfer of the firearm based on suspicion of fraud.

MITCHELL’S name appears as the purchaser in each of the purchase order records
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.5 Page 5 of 10

for these transactions, and MITCHELL completed an ATF Form 4473 for the one
firearm transferred to him at a local FFL. The address information provided in the
purchase orders varies, and in none of the purchase orders (including the order that
resulted in a physical transfer of a firearm) is MITCHELL’S address with the
Michigan Secretary of State provided. The credit card information provided in the
purchase order also varies. The online FFLs that received the purchase orders in
MITCHELL’S name have confirmed that the credit card used to purchase (or
attempt to purchase) each firearm was later determined to have been used without
authorization.

10. Boy Rt has been identified as MITCHELL; the phone number listed
for Boy Rt, 313-266-3710, was the same number listed on all five of
MITCHELL’S online orders to Buds Gun Shop, and on December 20, 2018, SA
Booth, acting in an undercover capacity, was present at Joes Gun Shop when
MITCHELL attempted to have a fraudulently purchased firearm transferred to him.
The firearm was not transferred, and SA Booth asked MITCHELL for a contact
number in the event the firearm could be transferred to him at a later date.
MITCHELL provided the number 313-266-3710.

11. On December 12, 2018, SA Booth confirmed that MITCHELL did
not have any firearms registered with the State of Michigan. On October 15, 2019,

SA Booth confirmed that MITCHELL still has not registered any firearms with the

4
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.6 Page 6 of 10

State of Michigan, again showing that MITCHELL was likely aware that the

firearm he received was purchased with stolen credit card information.

NOVEMBER 2018 FRAUDULENT PURCHASE

12. On November 21, 2018, online FFL Buds Gun Shop received an

online order to purchase a FNH, model Five Seven, 5.7x28 caliber pistol, serial

number 386353597, for $1,350.97 dollars. The purchase order and transaction

receipt materials from Buds Gun Shop show the following information:

a.

The pistol was sold to “Ricardo Mitchell,” with a billing
address in Harvard, Illinois.

The customer name was “Ricardo Mitchell,” with an email
address that was a variation on MITCHELL’S name.
Payment was made using a credit card ending in 1928.

The local FFL to which the pistol was shipped was Westborn
Gun Shop in Taylor, Michigan.

Thereafter, on or about November 29, 2018, MITCHELL
completed an ATF Form 4473 at Westborn Gun Shop and
received the pistol.

Buds Gun Shop confirmed that the credit card was used without

authorization and the purchase had resulted in a chargeback.
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.7 Page 7 of 10

ATTEMPTED FRAUDULENT PURCHASES

13. Information received from Buds Gun Shop reflects that two additional
firearms were ordered in the name of “Ricardo Mitchell,” to be delivered to local
FFLs in the Eastern District of Michigan, in November 2018 and December 2018.
Neither firearm was transferred to MITCHELL, because Buds Gun Shop flagged
the transactions for fraud, which ultimately resulted in chargebacks to both credit
cards. The purchase orders had different addresses for the purchaser, different
credit card information for the purchaser, yet both purchase orders contained the
same phone number as the successful order: 313-266-3710.

14. On December 18, 2018 an order was placed through Buds Gun Shop
on December 18, 2018 in the name “Ricardo Mitchell,” using an address in
California: order number 2667836. The order was to be shipped to Joes Gun Shop
in Westland, Michigan.

15. On December 20, 2018, while acting in an undercover capacity, | was
present at Joes Gun Shop when MITCHELL attempted to have a fraudulently
purchased firearm transferred to him. The firearm was not transferred, and I asked
MITCHELL for a contact number in the event the firearm could be transferred to

him at a later date. MITCHELL provided the number 313-266-3710.
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.8 Page 8 of 10

16. As part of this investigation, I also reviewed data downloaded from
Michael TOBE’s cell phone, obtained with a search warrant. TOBE is currently
under indictment in the Eastern District of Michigan for charges related to
purchasing firearms with fraudulent credit cards. I located a series of messages
between TOBE and the phone number 313-266-3710 under the name “Boy Rt.”
“Boy Rt” is believed to be a nickname for Ricardo Mitchell, whose Facebook
account uses the name “RicoTrippin.”

17. From Michael TOBE’s phone, I located a picture sent to him from
Ricardo MITCHELL via text message. The picture was a screenshot of the order

confirmation e-mail from Buds Gun Shop for order number 2667839:

aM Few LTE.

<

 

BudsGunShop.com - Tracking Numbers

accounts@budsgunshop.com
(es - Recaro M

Shop Guna 1 Shop Armano | My Accourt

Hi Ricardo M.,
Tracking Numbers have posted for Order: 2667836

The tollowing item(s) have shipped to:
Joes Gun Shop (MI)

7531 NORTH FARMINGTON
WESTLAND, Michigan 46185

84947 - FNH 3868929350 Five-saveN 2041 5.7X26mm
4.75°-QT¥1
TRACKING # 719620515937 (FEDEX)

important Information Regarding all Shipments:

PLEASE INSPECT YOUR FIREARM(S}
THOROUGHLY BEFORE ACCEPTING TRANSFER
FROM YOUR DEALER. IF YOU HAVE ANY
QUESTIONS OR CONCERNS, DO NOT ACCEPT THE
TRANSFER. SIMPLY CALL US TO RESOLVE ANY
ISSUES AND/OR REQUEST A RETURN FOR A FULL
REFUND.

olUOSlmlc CC UCU
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.9 Page 9 of 10

18. Based on the series of attempted transactions, resulting in only one
successful firearm transfer to MITCHELL, including the use of different fraudulent
credit cards, different addresses, different FFLs, and different email addresses, and
based upon Ricardo Mitchell sending a screenshot of the confirmation e-mail
regarding a known fraudulent firearm purchase to Michael TOBE, Ricardo
Mitchell knew or has reasonable cause to believe the firearms were obtained
through the use of fraudulent and/or stolen credit card information, and therefore

constitute stolen firearms.

INTERSTATE NEXUS

 

19. ATF Special Agent (SA) Michael Bolf is a firearm Interstate Nexus
trained Special Agent. From the information provided, and based on SA Bolf’s
training and experience, the FNH Five Seven pisto} described in paragraph 9 above
was manufactured outside the state of Michigan, and therefore traveled in or

affected interstate or foreign commerce. The pistol is a “firearm” as defined in

Chapter 44, Title 18, United States Code, Section 921.

CONCLUSION
20. Based upon the above information, probable cause exists to believe

Ricardo MITCHELL was in possession of the above described firearm, said
Case 2:19-mj-30548-DUTY ECF No.1 filed 10/16/19 PagelD.10 Page 10 of 10

firearm having travelled in interstate commerce, in violation of Title 18 U.S.C.,

Candace A. B6oth
Special Agent, ATF

Section 922(j).

Sworn to and subscribed to me in my presence
and/or by reliable electronic means on

October. 16, 20 .
nV,

HONORABLE DAVID R. GRAND
UNITED STATES MAGISTRATE JUDGE

 
